Bloodworth, J.
In this case the motion for a new trial contains only the usual general grounds. There is some evidence authorizing the verdict. The trial judge who sees and hears the witnesses has some discretion in granting or refusing a new trial when the verdict is apparently decidedly against the weight of the evidence, but whenever there is any evidence, however slight, to support a verdict which has the approval of the trial judge, this court is without authority to control the judgment of the trial court. Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cit.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.